
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

FOURTH MODIFICATION AGREEMENT
 
This FOURTH MODIFICATION AGREEMENT (the “Agreement”) is made effective as of
March 31, 2015, by and among FRANKLIN COVEY CO., a Utah corporation
(“Borrower”), whose address is 2200 West Parkway Blvd., Salt Lake City, Utah
84119, each undersigned Guarantor, and JPMORGAN CHASE BANK, N.A., a national
banking association (“Lender”), whose address is 201 South Main Street, Suite
300, Salt Lake City, Utah 84111.
 
RECITALS:
 
A. Lender has previously extended to Borrower a revolving line of credit loan
(the “Loan”) in the maximum principal amount of TEN MILLION AND NO/100 DOLLARS
($10,000,000.00) pursuant to an Amended and Restated Credit Agreement dated as
of March 14, 2011 between Borrower and Lender (as amended and modified from time
to time, the “Credit Agreement”). The Loan is evidenced by an Amended and
Restated Secured Promissory Note (Revolving Loan) dated March 14, 2011 (as
amended and modified from time to time, the “Note”), executed by Borrower in
favor of Lender. Capitalized terms used herein without definition shall have the
meanings given to such terms in the Credit Agreement.
 
B. Repayment of the Loan is guaranteed pursuant to the terms of an Amended and
Restated Repayment Guaranty dated as of March 14, 2011 (as amended and modified
from time to time, the “Guaranty”), executed by FRANKLIN DEVELOPMENT
CORPORATION, a Utah corporation, FRANKLIN COVEY TRAVEL, INC., a Utah
corporation, and FRANKLIN COVEY CLIENT SALES, INC., a Utah corporation
(individually and collectively, as the context requires, and jointly and
severally, “Guarantor”), in favor of Lender.
 
C. The Loan is secured by, among other things, the Security Documents identified
in the Credit Agreement.
 
D. The Credit Agreement, Note, Guaranty, Security Documents and all other
agreements, documents, and instruments governing, evidencing, securing,
guaranteeing or otherwise relating to the Loan, as modified from time to time,
including, without limitation, in this Agreement, are sometimes referred to
individually and collectively as the “Loan Documents.”
 
E. Subject to the terms and conditions contained herein, Borrower and Lender now
desire to modify the Loan Documents to: (i) increase the maximum principal
amount of the Loan from $10,000,000.00 to $30,000,000.00; (ii) extend the
maturity date of the Loan from March 31, 2016 to March 31, 2018; (iii) modify
the interest rate applicable to the Loan as set forth herein; (iv) reduce the
Unused Commitment Fee from 0.33% per annum to 0.25% per annum; (v) add a new
asset coverage financial covenant; (vi) increase the caps for permitted
acquisitions as set forth herein; and (vii) make such other modifications as are
set forth herein.
 
AGREEMENT:
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. ACCURACY OF RECITALS. Each of Borrower and each Guarantor acknowledges the
accuracy of the Recitals which are incorporated herein by reference.
 

 


 
1

--------------------------------------------------------------------------------

 


 
2. MODIFICATION OF LOAN DOCUMENTS. The Loan Documents are modified and amended
as of the date hereof as follows:
 
(a) Loan Amount Increase.
 
(1) Credit Agreement. The definition of “Revolving Loan Amount” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
“Revolving Loan Amount” means, effective as of March 31, 2015, the amount of up
to THIRTY MILLION AND NO/100 DOLLARS ($30,000,000.00), plus any sum in addition
thereto advanced by Lender in its sole and absolute discretion in accordance
with the Loan Documents, to be disbursed pursuant to the terms and conditions of
this Agreement.
 
(2) Note. The section of the Note on page 1 thereof captioned “Promise to Pay”
is hereby amended and restated in its entirety to read as follows:
 
FOR VALUE RECEIVED, FRANKLIN COVEY CO., a Utah corporation (“Maker”), with a
business address of 2200 West Parkway Blvd., Salt Lake City, Utah 84119,
promises to pay to the order of JPMORGAN CHASE BANK, N.A., a national banking
association (“Holder”), at its office at 201 South Main Street, Suite 300, Salt
Lake City, Utah, 84111, or at such other place as Holder may from time to time
designate in writing, the principal sum of up to THIRTY MILLION AND NO/100
DOLLARS ($30,000,000.00) or so much thereof as shall from time to time be
disbursed as Revolving Loan Advances under that certain Amended and Restated
Credit Agreement (as it may be amended, modified, extended, and renewed from
time to time, the “Loan Agreement”) of even date herewith between Maker and
Holder, together with accrued interest from the date of disbursement on the
unpaid principal at the applicable rate as set forth in Section 5 hereof. This
Amended and Restated Secured Promissory Note (as it may be amended, modified,
extended, and renewed from time to time, the “Note”) is issued pursuant to,
entitled to the benefits of, and referred to as the “Revolving Loan Note” in the
Loan Agreement. In the event of any inconsistency between the provisions of this
Note and the provisions of the Loan Agreement, the Loan Agreement shall control.
 
(b) Revolving Loan Maturity Date Extension. The definition of “Revolving Loan
Maturity Date” set forth in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:
 
“Revolving Loan Maturity Date” means March 31, 2018.
 
(c) Interest Rate Modifications. The definition of “Applicable Margin” set forth
in Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
“Applicable Margin” means, with respect to (a) any LIBOR Rate Advance that is a
Revolving Loan Advance, 1.85% per annum; and (b) any CB Floating Rate Advance
based on the Prime Rate that is a Revolving Loan Advance, 0.00% per annum.
 

 


 
2

--------------------------------------------------------------------------------

 

 
(d) Reduction of Unused Commitment Fee. The definition of “Unused Commitment
Fee” set forth in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“Unused Commitment Fee” means, with respect to each calendar quarter (or portion
thereof) during the term of the Revolving Loan, an amount equal to (i) the
Revolving Loan Amount minus (ii) the Average Quarterly Outstanding Balance for
such calendar quarter (or portion thereof) with respect to which the Unused
Commitment Fee is being computed, with the resulting number being multiplied by
ONE QUARTER OF ONE PERCENT (0.25%) per annum (i.e., 0.0625% per quarter). If the
Unused Commitment Fee is being computed for less than a full calendar quarter,
the percentage used in the preceding sentence will be computed on a daily basis
for the number of days for which the fee is being computed.
 
(e) Addition of Accounts Receivable Aging Requirements. Section 6.7(e) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
(e)           Quarterly Accounts Receivable Aging. Within sixty (60) days of the
end of each fiscal quarter (other than the final quarter of a fiscal year), and
within one hundred twenty (120) days of the end of each fiscal year, a detailed
aging of Borrower’s accounts receivable as of the period then ended, including
all invoices aged by invoice date, prepared in a manner reasonably acceptable to
Lender, together with a summary specifying the name and balance due for each
Account Debtor (as defined in the Utah Uniform Commercial Code), all delivered
electronically in a text formatted file acceptable to Lender.
 
(f) Addition of Asset Coverage Test. Section 6.8 of the Credit Agreement is
hereby amended by adding the following as a new subsection (d):
 
(d)           Asset Coverage Test. Permit the aggregate amount of the accounts
receivable of the Consolidated Entities to be less than 150% of the outstanding
balance of the Revolving Loan at any time, measured no less than once each
fiscal quarter.
 
(g) Increase of Permitted Acquisitions Caps. Section 6.21 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
 
6.21           Acquisition of All or Substantially All Assets. Unless an Event
of Default has occurred and is continuing or would occur as a result of such
action, and provided that the amounts involved do not exceed $10,000,000 in any
individual case or $10,000,000 in the aggregate, Borrower and Guarantor may,
directly or indirectly, acquire by purchase, lease, or otherwise all or
substantially all of the assets of any other Person; provided, however, that,
for the avoidance of doubt, if an Event of Default has occurred and is
continuing or would occur as a result of the taking of any of the foregoing
actions, or if the amounts involved exceed the caps specified in this Section,
Borrower or Guarantor may not do or take any of the actions listed in this
Section without the prior written consent of Lender.
 
(h) Conforming Modifications. Each of the Loan Documents is modified to be
consistent herewith and to provide that it shall be a default or an event of
default thereunder if any Loan Party shall fail to comply with any of the
covenants of any Loan Party contained herein or if any representation or
warranty by any Loan Party contained herein or in the documents delivered in
connection herewith by any Loan Party is materially incomplete, incorrect, or
misleading as of the
 

 


 
3

--------------------------------------------------------------------------------

 

 
date hereof. In order to further effect certain of the foregoing modifications,
Borrower and Guarantor agree to execute and deliver such other documents or
instruments as Lender reasonably determines are necessary or desirable.
 
(i) References. Each reference in the Loan Documents to any of the Loan
Documents shall be a reference to such document as modified herein or as
modified on or about the date hereof.
 
3. RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL. The Loan Documents are
ratified and affirmed by Borrower and shall remain in full force and effect as
modified herein. Any property or rights to or interests in property granted as
security in the Loan Documents shall remain as security for the Loan and the
obligations of Borrower in the Loan Documents.
 
4. FEES AND EXPENSES.
 
(a) Fees and Expenses. In consideration of Lender’s agreement to amend the Loan
Documents as set forth herein, and in addition to any other fees or amounts
payable by Borrower hereunder, Borrower has agreed to pay to Lender (i) all
legal fees and expenses incurred by Lender in connection herewith; and (ii) all
other costs and expenses incurred by Lender in connection with executing this
Agreement and otherwise modifying the Loan Documents. Borrower acknowledges and
agrees that such fees are fully earned and nonrefundable as of the date this
Agreement is executed and delivered by the parties hereto.
 
(b) Method of Payment. Such fees shall be paid by Borrower to Lender on the date
hereof or at such later date as such fees, costs and expenses are incurred by
Lender. Borrower and Lender agree and acknowledge that the foregoing shall not
relieve Borrower of its obligation to make future monthly payments of interest
and other amounts as required under the terms of the Loan.
 
5. BORROWER REPRESENTATIONS AND WARRANTIES. Each of Borrower and Guarantor
represents and warrants to Lender:  (a) No default or event of default under any
of the Loan Documents as modified herein, nor any event, that, with the giving
of notice or the passage of time or both, would be a default or an event of
default under the Loan Documents as modified herein has occurred and is
continuing; (b) There has been no material adverse change in the financial
condition of Borrower or Guarantor or any other person whose financial statement
has been delivered to Lender in connection with the Loan from the most recent
financial statement received by Lender; (c) Each and all representations and
warranties of Borrower and Guarantor in the Loan Documents are accurate on the
date hereof; (d) Neither Borrower nor Guarantor has any claims, counterclaims,
defenses, or set-offs with respect to the Loan or the Loan Documents as modified
herein; (e) The Loan Documents as modified herein are the legal, valid, and
binding obligation of Borrower and Guarantor, enforceable against Borrower and
Guarantor in accordance with their terms; (f) Each of Borrower and each
Guarantor is validly existing under the laws of the State of its formation or
organization, has not changed its legal name as set forth above, and has the
requisite power and authority to execute and deliver this Agreement and to
perform the Loan Documents as modified herein; (g) The execution and delivery of
this Agreement and the performance of the Loan Documents as modified herein have
been duly authorized by all requisite action by or on behalf of Borrower and
Guarantor; and (h) This Agreement has been duly executed and delivered on behalf
of Borrower and Guarantor.
 
6. BORROWER AND GUARANTOR COVENANTS. Each of Borrower and Guarantor covenants
with Lender:
 
(a) Each of Borrower and Guarantor shall execute, deliver, and provide to Lender
such additional agreements, documents, and instruments as reasonably required by
Lender to effectuate the intent of this Agreement.
 
(b) Each of Borrower and Guarantor fully, finally, and forever releases and
discharges Lender and its successors, assigns, directors, officers, employees,
agents, and representatives from
 

 


 
4

--------------------------------------------------------------------------------

 
 
 
any and all actions, causes of action, claims, debts, demands, liabilities,
obligations, and suits, of whatever kind or nature, in law or equity, that
either Borrower or Guarantor has or in the future may have, whether known or
unknown, (i) in respect of the Loan, the Loan Documents, or the actions or
omissions of Lender in respect of the Loan or the Loan Documents and (ii)
arising from events occurring prior to the date of this Agreement.
 
(c) Contemporaneously with the execution and delivery of this Agreement,
Borrower has paid to Lender all of the internal and external costs and expenses
incurred by Lender in connection with this Agreement (including, without
limitation, inside and outside attorneys, appraisal, appraisal review,
processing, title, filing, and recording costs, expenses, and fees).
 
(d) On or prior to the execution and delivery of this Agreement, each of
Borrower and Guarantor shall have executed and delivered, or caused to be
executed and delivered, to Lender, each in form and substance satisfactory to
Lender, such other documents, instruments, resolutions, subordinations, and
other agreements as Lender may require in its sole discretion.
 
7. EXECUTION AND DELIVERY OF AGREEMENT BY LENDER. Lender shall not be bound by
this Agreement until (a) Lender has executed and delivered this Agreement to
Borrower and Guarantor, (b) each of Borrower and Guarantor has performed all of
the obligations of Borrower and Guarantor under this Agreement to be performed
contemporaneously with the execution and delivery of this Agreement, if any, (c)
Borrower has paid all fees and costs required under Section 4 hereof, and (d)
each Guarantor has executed and delivered to Lender a Consent and Agreement of
Guarantor in form and content acceptable to Lender.
 
8. INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER. The
Loan Documents as modified herein contain the complete understanding and
agreement of Borrower, Guarantor and Lender in respect of the Loan and supersede
all prior representations, warranties, agreements, arrangements, understandings,
and negotiations. No provision of the Loan Documents as modified herein may be
changed, discharged, supplemented, terminated, or waived except in a writing
signed by the parties thereto.
 
9. BINDING EFFECT. The Loan Documents, as modified herein, shall be binding upon
and shall inure to the benefit of Borrower, Guarantor and Lender and their
successors and assigns; provided, however, neither Borrower nor Guarantor may
assign any of its rights or delegate any of its obligations under the Loan
Documents and any purported assignment or delegation shall be void.
 
10. ALLONGE. An original of this Agreement may be attached to the original Note
as an allonge and made a part of the Note, provided, however, that the failure
to attach an original of this Agreement as an allonge to the Note shall not
impact the effectiveness of this Agreement and this Agreement shall nonetheless
be valid, binding and enforceable.
 
11. GOVERNING LAW. THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
UTAH WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES. THE PARTIES AGREE
THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF SALT LAKE, STATE OF UTAH OR, AT THE SOLE
OPTION OF LENDER, IN ANY OTHER COURT IN WHICH LENDER SHALL INITIATE LEGAL OR
EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER
IN CONTROVERSY. EACH OF THE PARTIES WAIVES, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION.
 

 


 
5

--------------------------------------------------------------------------------

 

 
12. COUNTERPART EXECUTION. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Signature pages may be
detached from the counterparts and attached to a single copy of this Agreement
to physically form one document. Receipt by the Lender of an executed copy of
this Agreement by facsimile or email shall constitute conclusive evidence of
execution and delivery of this Agreement by the signatory thereto.
 
[Remainder of Page Intentionally Left Blank]

 


 
6

--------------------------------------------------------------------------------

 

DATED as of the date first above stated.
 
FRANKLIN COVEY CO.
a Utah corporation
 
By:         /s/ Stephen D.
Young                                                        
Name: Stephen D. Young
Title: Executive Vice President and Chief Financial Officer
 
“Borrower”
 
FRANKLIN DEVELOPMENT CORPORATION
a Utah corporation
 
By:         /s/ Stephen D.
Young                                                        
Name: Stephen D. Young
Title: President
 
FRANKLIN COVEY TRAVEL, INC.
a Utah corporation
 
By:         /s/ Stephen D.
Young                                                        
Name: Stephen D. Young
Title: President
 
FRANKLIN COVEY CLIENT SALES, INC.
a Utah corporation
 
By:         /s/ Stephen D.
Young                                                        
Name: Stephen D. Young
Title: President
 
“Guarantor”
 


JPMORGAN CHASE BANK, N.A.
a national banking association
 
By:  /s/ David
Rognon                                                                
Name: David Rognon
Title:   Vice President
 
“Lender”
 



